            Case 1:20-cv-09949-LGS Document 22 Filed 04/12/21 Page 1 of 9




SCHARNHORST AST KENNARD GRIFFIN PC
1100 Walnut, Suite 1950
Kansas City, MO 64106
Email: cgrant@sakg.com
Phone: 816-268-9414
ATTORNEYS FOR DEFENDANT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       X

SHAEL CRUZ, xxxxxxxxxxxxxxxxxxxxxxxxxxxx
                 on behalf of himself and all
xxxxxxxxxxxxxxxxxxxxxxxx
others similarly situated,

                                     Plaintiff,
                                                             Index No.: 1:20-cv-09949-LGS
-against-

SPOT PET INSURANCE SERVICES, LLC

                                        Defendant.
                                                       X




                                      CONSENT DECREE

                1.     This Consent Decree is entered into as of the Effective Date, as defined

below in Paragraph 10, by and between the following parties: Plaintiff SHAEL CRUZ

(“Plaintiff”), and Defendant, SPOT PET INSURANCE SERVICES, LLC (“Defendant”).

Plaintiff and Defendant shall hereinafter be collectively referred to as, the “Parties” for the

purposes and on the terms specified herein.

                                           RECITALS

                2.     Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42

U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36, prohibit

discrimination on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and accommodations by any private entity that owns, leases



                                                  1
         Case 1:20-cv-09949-LGS Document 22 Filed 04/12/21 Page 2 of 9




(or leases to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R.

§ 36.201(a).

               3.     On November 5, 2020 Plaintiff filed this lawsuit in the U.S. District Court

for the SOUTHERN District of New York entitled SHAEL CRUZ v. SPOT PET INSURANCE

SERVICES, LLC (Docket No. 1:20-cv-09949-LGS) (the “Action”). The Plaintiff alleged that

Defendant’s website: www.spotpetins.com (the “Website”), is not fully accessible to individuals

with disabilities in violation of Title III of the Americans with Disabilities Act of 1990 (“ADA”),

the New York State Human Rights Law (“NYSHRL”), the New York State Civil Rights Law

(“NYSCRL”), and the New York City Human Rights Law (“NYCHRL”).

               4.     Defendant expressly denies that the Website violates any federal, state or

local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and any other wrongdoing

or liability whatsoever. By entry into this Consent Decree, Defendant does not admit any

wrongdoing.

               5.     This Consent Decree resolves, settles, and compromises all issues

between the Parties in the Action.

               6.      This Consent Decree is entered into by the Plaintiff, individually.

                                        JURISDICTION

               7.     Plaintiff alleges that Defendant is a private entity that owns and/or

operates the Website which is available through the internet to personal computers, laptops,

mobile devices, tablets, and other similar technology. Plaintiff contends that Defendant’s

Website is a service, privilege, or advantage of the Defendant’s physical locations, thus

rendering it a public accommodation subject to Title III of the ADA. 42 U.S.C. §12181(7);

12182(a). Defendant denies that it has physical locations open to the public, that the Website



                                                2
         Case 1:20-cv-09949-LGS Document 22 Filed 04/12/21 Page 3 of 9




is subject to a public accommodation or a place of public accommodation or are otherwise

subject to Title III of the ADA.

              8.        This Court has jurisdiction over this action under 28 U.S.C. § 1331, and

42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree

venue is appropriate.

                                   AGREED RESOLUTION

              9.        Plaintiff and Defendant agree that it is in the Parties’ best interest to

resolve the Action on mutually agreeable terms without further litigation. Accordingly, the

Parties agree to the entry of this Consent Decree without trial or further adjudication of any

issues of fact or law raised in Plaintiff's Complaint. In resolution of this action, the Parties

hereby AGREE to the following:

                                         DEFINITIONS

              10.       Effective Date means the date on which this Consent Decree is entered

on the Court’s Docket Sheet following approval by the Court.

                                             TERM

              11.       The term of this Consent Decree shall commence as of the Effective Date

and remain in effect for the earlier of: (1) eighteen (18) months from the Effective Date; or (b)

the date, if any, that the regulations are adopted in the Department of Justice’s anticipated

proposed regulations for websites under Title III of the ADA; or (c) Defendant has completed

12(c) below and has provided notice to Plaintiff of such completion.

                     COMPLIANCE WITH TITLE III OF THE ADA

              12.       Web Accessibility Conformance Timeline:




                                                3
         Case 1:20-cv-09949-LGS Document 22 Filed 04/12/21 Page 4 of 9




                      a. Within twelve (12) months of the Effective Date, the Defendant shall

                          ensure that the Websites materially conform to the Web Content

                          Accessibility Guidelines 2.0 Level A and AA Success Criteria

                          ("WCAG 2.0 AA") .

                      b. Defendant shall in no way be responsible for ensuring that any third

                          party content or plug-ins that are not owned by Defendant, but are

                          otherwise located on the Website or linked to from the Website, are

                          accessible or otherwise conform to WCAG 2.0 AA.

                      c. Between the Effective Date and twelve (12) months from the

                          Effective Date, Defendant shall test the Website, through a third-pary

                          website developer, to ensure its compliance with the WCAG 2.0AA.

                            SPECIFIC RELIEF TO PLAINTIFF

               13.    Specific Relief: The Plaintiff and the Defendant have agreed to settle all

matters relating to costs, damages, attorneys’ fees, experts’ fees, other financial matters,

relating to any alleged inaccessibility of the Website through a separate agreement (the

“Settlement Agreement”) hereby incorporated by reference into this Consent Decree. The

Settlement Agreement shall be provided to the Court in camera for inspection and review if

the Court so requires in order to extend its enforcement jurisdiction over the terms of the

Settlement Agreement.

                     PROCEDURES IN THE EVENT OF DISPUTES

               14.    The procedures set forth in Paragraphs 17 through 19 must be exhausted

in the event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant

to this Consent Decree or (ii) Defendant alleges that there is a criteria of WCAG 2.0 AA with



                                                4
          Case 1:20-cv-09949-LGS Document 22 Filed 04/12/21 Page 5 of 9




which it cannot substantially comply as set forth herein. There will be no breach of this Consent

Decree by Defendant in connection with such allegations until the following procedures have

been exhausted.

               15.      If a party believes that the other party hereto has not complied in all

material respects with any provision of the Consent Decree, that party shall provide the other

party with written notice of non-compliance containing the following information: (i) the

alleged act of non-compliance; (ii) a reference to the specific provision(s) of the Consent

Decree that is not being complied with in all material respects; (iii) a statement of the remedial

action sought by the initiating party; and (iv) a reasonably detailed statement of the specific

facts, circumstances and legal argument supporting the position of the initiating party. Plain tiff

will notify Defendant in writing after the dates for compliance set forth herein if Plaintiff

believes that the Website is in any way not compliant with this Consent Decree. Defendant

will notify Plaintiff in writing if it believes there is a criteria of this Consent Decree with which it

cannot substantially comply hereunder. All notifications must include reasonable detail and shall

be made in the manner set forth in Paragraph 22.

               16.      Within thirty (30) days of either Party receiving notice as described in

Paragraph 17, the other Party will respond in writing to the notice. Within fifteen (15) days of

receipt of the response, the Parties will meet by telephone, or in person, in an attempt to

informally resolve the issue.

               17.      If the issue remains unresolved within thirty (30) days of the meeting

referenced in Paragraph 18, the Parties will each have an additional thirty (30) days to select an

expert and the two experts will mutually select an independent accessibility consultant with

substantial experience in accessible website design who will evaluate the particular item(s)



                                                   5
         Case 1:20-cv-09949-LGS Document 22 Filed 04/12/21 Page 6 of 9




raised based on whether a person, who has a disability and uses screen reader software and has

average screen reader competency (“person with a Visual Impairment who has average screen

reader competency”), can adequately utilize the Website.

               18.    There will be no breach of this Consent Decree unless (a) the

independent accessibility consultant determines that a particular item(s) cannot be

accomplished by a person with a disability who has average screen reader competency using a

prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in

combination with one of the following browsers (in versions of which that are currently

supported by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b)

Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of

time of not less than ninety (90) days of receiving the accessibility consultant’s opinion. If the

accessibility consultant believes that a reasonable time using Reasonable Efforts to remedy the

items found not to be usable is longer than ninety (90) days, then the Parties may agree on a

longer time period without leave of Court so long as the extension is documented in writing

and executed by the Parties to this Agreement or their respective counsel. If the accessibility

consultant finds that a particular item found not to be usable cannot be remedied using

Reasonable Efforts, Defendant shall not be obligated to remedy that item.

               19.    Any of the time periods set forth in Paragraphs 17 through 20 may be

extended by mutual agreement of the Parties.

               20.    Any notice or communication required or permitted to be given to the

Parties hereunder shall be given in writing by e-mail and by overnight express mail or United

States first class mail, addressed as follows:




                                                 6
         Case 1:20-cv-09949-LGS Document 22 Filed 04/12/21 Page 7 of 9




               For PLAINTIFF:                        Joseph H. Mizrahi, Esq.
                                                     Cohen & Mizrahi LLP
                                                     300 Cadman Plaza West, 12th Floor
                                                     Brooklyn, NY 11201
                                                     Email: Joseph@cml.legal
                                                     Phone: 929-575-4175
                                                     Fax: 929-575-4195


               For DEFENDANT:                        Cameron Grant, Esq.
                                                     Scharnhorst Ast Kennard Griffin PC
                                                     1100 Walnut, Suite 1950
                                                     Kansas City, MO 64106
                                                     Email: cgrant@sakg.com
                                                     Phone: 816-268-9414
                                                     Fax: 816.268.9409

                                       MODIFICATION

               21.    No modification of this Consent Decree shall be effective unless in

writing and signed by authorized representatives of all Parties.

                      ENFORCEMENT AND OTHER PROVISIONS

               22.    The interpretation and enforcement of this Consent Decree shall be

governed by the laws of the State of New York.

               23.    This Consent Decree contains the entire agreement of the Plaintiff and

the Defendant concerning the subject matter described in Paragraph 3, other than the terms of

the Settlement Agreement, and no other statement, promise, or agreement, either written or

oral, made by any party or agent of any party, that is not contained in this Consent Decree, and

concerns the subject matter described in Paragraph 3, shall be enforceable, other than the

Settlement Agreement.

               24.    If any provision of this Consent Decree is determined to be invalid,

unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated

to reflect as nearly as possible and to the fullest extent permitted by applicable law its original

                                                7
         Case 1:20-cv-09949-LGS Document 22 Filed 04/12/21 Page 8 of 9




intent and shall not, in any event, affect any other provisions, all of which shall remain valid

and enforceable to the fullest extent permitted by applicable law.

         PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

               25.     The Parties to this Consent Decree expressly intend and agree that this

Consent Decree shall inure to the benefit of all persons with a disability as defined by the

ADA, indicating those who utilize a screen reader to access the Websites, which disabled

persons shall constitute third-party beneficiaries to this Consent Decree.

               26.     The signatories represent that they have the authority to bind the

respective parties, Plaintiff and Defendant to this Consent Decree.

                          CONSENT DECREE HAS BEEN READ

               27.     Consent Decree has been carefully read by each of the Parties, and its

contents are known and understood by each of the Parties. This Consent Decree is signed freely

by each party executing it. The Parties each had an opportunity to consult with their counsel

prior to executing the Consent Decree.




Dated: ___________________
        3-11-2021                                    _______________________
                                                     SHAEL CRUZ



                                                     SPOT PET INSURANCE SERVICES, LLC


       March 10, 2021
Dated: ___________________                           By: ______________________
                                                          Edward W. Landon
                                                          ______________________
                                                          Chief Financial Officer
                                                     Its: _______________________

                                                     Dated: April 12, 2021
                                                     New York, New York
                                                 8
        Case 1:20-cv-09949-LGS Document 22 Filed 04/12/21 Page 9 of 9




APPROVED AS TO FORM AND CONTENT:

                                   COHEN & MIZRAHI LLP
Dated: ___________________
         3-11-2021                        By: ______________________
                                          Joseph H. Mizrahi, Esq.
                                          300 Cadman Plaza West, 12th Floor
                                          Brooklyn, NY 11201
                                          Attorneys for Plaintiff SHAEL CRUZ



                                   SCHARNHORST AST KENNARD GRIFFIN, PC

Dated: _March 11, 2021 _____              By: ______________________
                                          Cameron Grant, Esq.
                                          1100 Walnut, Suite 1950
                                          Kansas City, MO 64106
                                          Attorneys for Defendant
                                          Spot Pet Insurance Services, LLC




                                      9
